            Case 21-53476-sms                            Doc 14       Filed 05/18/21 Entered 05/18/21 16:21:56                                          Desc Main
                                                                      Document     Page 1 of 9       F11,44) N
  Fill in this information to identify your case:                                                                                             qt:oceit-s•
                                                                                                                                           RANOUPTCY
                                                                                                                                         NOR
                                                                                                                                              rHei?ti       Coi
  Debtor 1                                   Ja9ep                  ,Bapt,o-e,f1                                            2   17 '1
                        First Name               Middle Name           Lae(Varna .                                         4
                                                                                                                                  .

  Debtor 2
  (Spouse, If filing)   First Name               Middle Name           Last Nhme
                                                                                                                     Check if 'Os an amen d
                                                                                                                                                   e
                                                                                                                     list belo 1 .074,1gins the plan t a
                                                                                                                     ha                   Artiendrpents to
United States Bankruptcy Court for the Northern District of Georgia
                                                                                                                     se              l& few will be

 Case number             al -57Ca                                                                                    ineffec
                                                                                                                     amende
                                                                                                                                      set if laten.so this

  (if known)




Chapter 13 Plan
NOTE:                           The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use
                                in Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See
                                Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
                                No. 21-2017, available in the Clerk's Office and on the Bankruptcy Court's website, ganb.uscourts.gov.
                                As used in this plan, "Chapter 13 General Order" means General Order No. 21-2017 as it may from time
                                to time be amended or superseded.

    Part 1:                 Notices

To Debtor(s):                   This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
                                option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and judicial
                                rulings may not be confirmable.

                                In the following notice to creditors, you must check each box that applies.

To Creditors:                   Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                                Check if applicable.
                                       The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in
                                       § 4.4.
                                You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                                have an attorney, you may wish to consult one.

                                If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                                confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                                otherwise. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                                Bankruptcy Rule 3016.

                                To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is
                                deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                                 The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                                 controlling, unless the Bankruptcy Court orders otherwise.

                                 The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                                 not the plan includes each of the following items. If an item is checked as "Not included," if both boxes are
                                 checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

                                             A limit on the amount of a secured claim, that may result in a partial
                                     § 1.1                                                                                              Included        R " Not Included
                                             payment or no payment at all to the secured creditor, set out In § 3.2
                                             Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                     § 1.2                                                                                              Included        E 'Not Included
                                             security interest, set out in § 3.4

                                     § 1.3   Nonstandard provisions, set out In Part 8                                      0           Included        El<lot Included




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                               Page 1 of 8
        Case 21-53476-sms                                          Doc 14             Filed 05/18/21 Entered 05/18/21 16:21:56                               Desc Main
                                                                                      Document     Page 2 of 9

Debtor               TaTxne,5-                                rsef Jl      OP 4       we-1f                        Case number            " d   53
  Part 2:                  Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1   Regular Payments to the trustee; applicable commitment period.
        The applicable coyrnitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
        Check one:                   ILE136 months                  0 60 months
        Debtor(s) will make regular payments ("Regular Payments") to the trustee as follows:

        The debtor(s) will pay                          fre:10 e        per       FYI 0p-f4h for the applicable commitment period. If the applicable commitment period is 36
        months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed
        60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of
        the applicable commitment period, no further Regular Payments will be made.
        Check if applicable.
        O The amount of the Regular Payment will change as follows (If this box/snot checked, the rest of § 2.1 need not be completed or
             reproduced. Insert additional lines as needed for more changes.):
                                                                                                                                                    .,..,
                                  7fiiiRO10—r)p.R              "„ s-rit      ': ', '1, fdiiitliaifOjjd,iVliieoa'e'qf
                                                                                                                   , rqirs'eft
                                                                                                                            ;teiigd'igfat hartg_e);
                  ,r,                      ..,,,,.•.1-:'._,-.• , ,- •,-:', "P ,                                     v       3
        frrisert:date         , ,Ampuirm91.0,1Ange,                                           -
        ,t,,m--
            ...„,
                  . -•*.'-,'1i.-;   6;;.'.          ,,4: rignatith'ait'''''''
                                                         ; in i „    _ .              , *' ..   ,,,,
                                             '• .       ',,, '1'
                                                             -,                 it.     *                    1,-    ,,
                                                                        per


§ 2.2   Regular Payments; method of payment.
        Regular Payments to the trustee will be made from future income in the following manner:
         Check al/ that apply.
        •         Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the trustee the
                    aunt that should have been deducted.

        i
                  Debtor(s) will make payments directly to the trustee.

        O Other (specify method of payment):

§ 2.3   Income tax refunds.
         CI
         7               one.
        5         Debtor(s) will retain any income tax refunds received during the pendency of the case.
        O Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days of
          filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
          commitment period for tax years                                              ,the amount by which the total of all of the income tax refunds
          received for each year exceeds $2,000 ("Tax Refunds"), unless the Bankruptcy Court orders otherwise. If debtor's spouse is not a
          debtor in this case, "tax refunds received" means those attributable to the debtor.

        ▪         Debtor(s) will treat tax refunds ("Tax Refunds") as follows:



§ 2.4    Additional Payments.
            Check one.

         i        None. If "None" is checked, the rest of § 2.4 need not be completed or reproduced.
         O Debtor(s) will make additional payment(s) ("Additional Payments") to the trustee from other sources as specified below. Describe the source,
           estimated amount, and date of each anticipated payment.



§ 2.5       [Intentionally omitted.]



§ 2.6       Disbursement of funds by trustee to holders of allowed claims.

            (a)Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of allowed
            claims as set forth in §§ 3.2 and 3.3.
            (b)Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee's statutory fee, the trustee will disburse Regular

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                                    Page 2 of 8
        Case 21-53476-sms                      Doc 14        Filed 05/18/21 Entered 05/18/21 16:21:56                                                         Desc Main
                                                             Document     Page 3 of 9

Debtor       a-11( e-6- 'Oc;5e,14-1 J3081/0-€11
           I .—                                                                                       Case number             21— 576
        Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed claims as follows:
          (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will disburse all
          available funds from Regular Payments in the following order:
              (A) To pay any unpaid preconfirMation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in § 3.2, § 3.3, and
              orders of the Bankruptcy Court;
              (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
              (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2,3.3, and 3.4; on
              domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth in § 5.2; and on
              executory contracts and unexpired leases as set forth in § 6.1; and

              (D) To pay claims in the order set forth in § 2.6(b)(3).
          (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement after confirmation, and
          each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below. All available Regular Payments
          will be distributed to the claims in each paragraph until such claims are paid in full.
              (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in §§ 3.1, 3.2, 3.3,
              and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic support obligations as set forth in
              § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired leases as
              set forth in § 6.1;

              (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
              attorney's fees, expenses, and costs; and
              (C) To pay claims in the order set forth in § 2.6(b)(3).
          (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax Refunds in the
          following order:
              (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
              (B)To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
              attorney's fees, expenses, and costs;
              (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
              domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
              executory contracts and unexpired leases as set forth in § 6.1;
              (D) To pay other Allowed Secured Claims as set forth in § 3.6;
              (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support obligations;
              and
              (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 ("Unclassified Claims") and to pay nonpriority
              unsecured claims separately classified as set forth in § 5.3 ("Classified Claims"). The trustee will estimate the total amounts to be disbursed
              during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds available for disbursement on these claims will
              be allocated pro rata to each class, and the funds available for disbursement for each class will be paid pro rata to the creditors in the class.
           (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any payments received from the
           debtor(s) as Regular Payments.



  Part 3:            Treatment of Secured Claims

§ 3.1   Maintenance of payments and cure of default, if any.
        Che5k one.
            None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.
        El Beginning with the first payment that Is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the current
            contractual installment payments on the secured claims listed below, with any changes required by the applicable contract and noticed in
            conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any existing arrearage on a listed claim will
            be paid in full through disbursements by the trustee, with interest, if any, at the rate stated below.
            If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court orders
            otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be
            treated by the plan.

                                                                         Collateral             ;--     iiiiiiii t6e6iii'dAiiii'A',' iiiteieit'lle on               it6ififfifi' a   _•:‘,
                                       ,                             3      ,         A               ' '.4000-09e (itpriy)              arrearage       x;          payment on
                                                                                                                                                  _ -,                                ..,.
               .,-        •                          ,                                    '1'                                        i.'.(ifiapplicable)
                                                                                                                                                    .-    -        ?:arrearage
                                           ,                  ..'?           --K,                           'T,'
                                                                                                                                                                               c-
                                                 .
                                                                                                                                                              ok




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                                        Page 3 of 8
                Case 21-53476-sms                                             Doc 14                       Filed 05/18/21 Entered 05/18/21 16:21:56                                                                                Desc Main
                                                                                                           Document     Page 4 of 9

Debtor                   T C>arY)
                           -      86 cic-95:efi1 80,8 4,0o I                                                                                                  Case number                     2.1                     Jj-%
§ 3.2           Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

                I:0/ None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.
                         The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
                0        The debtor(s) request(s) that the Bankruptcy Court determine the value of the secured claims listed below.
                         For each non-governmental secured claim listed below, the debtor(s) state(s) that the value of the secured claim should be as set out in the
                         column headed Amount of secured claim. For secured claims of governmental units, unless the Bankruptcy Court orders otherwise, the value
                         of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For
                         each creditor checked below, debtor(s) will file a motion pursuant to Bankruptcy Rule 3012 and the Chapter 13 General Order to request
                         determination of the amount of the secured claim.
                         For each listed claim below, the value of the secured claim will be paid in full with interest at the rate stated below. The portion of any allowed
                         claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If the amount of a
                         creditor's secured claim Is listed below as, having no value, the creditor's allowed claim will be treated in its entirety as an unsecured claim
                         under Part 5 of this plan.
                         The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in the
                         amount set out in the column headed Monthly preconfirmation adequate protection payment.
                         The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
                         of the debtor(s) or the estate(s) until the earlier of:
                         (a) payment of the underlying debt determined under nonbankruptcy law, or
                         (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under
                         11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
                                                                                                                                                                        ,,
              Check Warble° 'Ciiiillt-cirt                                    —' ' '
                                                                          5itimate_d                    'Ilatirdriti-
                                                                                                      P 0,    ,,, ,,a. "           ,Valiiii3Of4
                                                                                                                                   ..„,        1" ,fif Amountof.
                                                                                                                                      .----,,,,=                                            Arnbaht:Ok.", •-, Inliffeat-g Witt*             ',, Mo'fithlY
                                                                                                                                                                                                -   F,!,            '        .',.,j,;„,         ''
                                                            =•:'..        a riipurgi79foi             rciat040
                                                                                                            , ,11
                                                                                                               ,.- urc has_e-. •   collatorn r,:taf ;_  latrnsj.s e n, o :,!.,              ar curad ,        rate ,-a . r a ,, i               ITi
                                                                                      .,:             , , +                                            p ,
                                                                                                                                                        red rt0 r,4ktci airp
                                                                            ..                                     2                         k
        . '''
         \be
                     0                            ,


                                                      v-,                 Y4f:a. 'afai'm-


                                                                                                ,
                                                                                                                                         '
                                                                                                                                                                 .,,i,1,-               7
                                                                                                                                                                                            c i on
                                                                                                                                                                                                         1
                                                                                                                                                                                                                           o ti
                                                                                                                                                                                                                          adequa't,a,
                                                                                                                                                                                                                                        avow        firtnatreilis
                                                                                                                                                                                                                                                 payinerkp-.÷,
     , pled
                          7vr      -
                                   -      4
                                                      .,,.-,-
                                                                     k,              - q+-,
                                                                                                              - ,.
                                                                                                              ,.4.
                                                                                                                          _
                                                                                                                              .          ,..„,,...   ...,,,
                                                                                                                                                         t,
                                                                                                                                                                            '
                                                                                                                                                                                                       .
                                                                                                                                                                                                                          pion

                                                                                                                                                                                                                          ok
                                                                                                                                                                                                                                                    ,r,--,uy , • ...4
                                                                                                                                                                                                                                                               •-r".-
                                                                                                                                                                                                                                                                    ,s

                M


§ 3.3            Secured claims excluded from 11 U.S.C. § 506.

                 Check one.
                         None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.
                 0       The claims listed below were either:
                         (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
                         personal use of the debtor(s), or
                         (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
                         These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee.

                         The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in the
                         amount set out in the column headed Monthly preconfirmation adequate protection payment.

                         The holder of any claim listed below will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
                         (a) payment of the underlying debt determined under nonbankruptcy law, or
                         (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under 11 U.S.C.
                         § 1328, at which time the lien will terminate and be released by the creditor.
    • Naratit6liadifo-7-,ip     ."'           -                 COltararak4,.                   t.,          -          P cliaiedate-         Estimated                                 - Intereat3-
                                                                                                                                                                                              '       ' mon
                                                                                                                                                                                                          ' 1 hly.
                                                                                                                                                                                                              ' -- , -,    —' e. Miiiithr:—Oitl
                                                                                                                                                                                                                                             ysp_, .
 ...1.':,:.                  '1     a                                                                                       .   .          • aMtiurif r                         1   linc -rata',        pre-co,n,firmaAIop       carpi=
                                                                                                                                                                                                                                 -        --ation
            -4-          ,                                                                                                            r'z, ' '                                                  ' ' . idgiittolifike'd On, 'p,,.   .ayarp'
                                                                                                                                                                                                                                         e_nllo.„
                                                                                                                                                                                                                                           -                  „,
                                                                                                                                                                                                                                                     -trodttorii
   ,. •      ,                                                              ,-,             _          ,                   ,  _                                                                                                        _,..,-,,,,,. t x     .
        e.,                       i4                                                                                   ,..                   ,!--= ,    ,                            ,-,           .., 0ay-rp-e              - by,---tru ear.
                i,.„-• t-...:                                                                                                                                                                                                                                        --
                                                                                                                                                                                                    %




§ 3.4            Lien avoidance.

                 Che5k one.
                 LeNone. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.
                         The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.




 U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                                                                                                             Page 4 of 8
            Case 21-53476-sms                                        Doc 14                                  Filed 05/18/21 Entered 05/18/21 16:21:56                                                                             Desc Main
                                                                                                             Document     Page 5 of 9

Debtor              7      -1Y)eS             jas-,epi-1                                                             e,f                             Case number                                                531-i7L2
        0       The judicial liens and/or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which
                the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless the Bankruptcy Court orders otherwise, a judicial lien or security
                Interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan.
                The amount of the claim secured by the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the
                extent allowed. The amount, if any, of the claim secured by the judicial lien or security interest that is not avoided will be paid in full as a
                secured claim under the plan to the extent allowed. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                    avoided provide the information separately for each lien.
                                                                                                                                                              `            'z,        .,                             Vitgre'nf)Tb'riiailiirifl             ';Y
                     'ffifiizriartto`
                             o.       4,ee0#11'04-                       i' leilOilatfciricafjlinNoldep-ee;
                                                                                                                                    .    -,
                        alcialr'e       r sVgi.,1            .,                                                                                                   ,.'-'1                                             ?Sealr(d7aigle-
                                                                                 4.,                   ...
                     trite e-st.
                           rkt;                         _                iC                                                                                                                                                                                 :
                                                                         s                     .                                ,,,
                                    a
                                                ., ,.                                              .                 ',,                        ,_                .,        g• —            '...               ,i,
                                                                   -I           -
                                                                                                                                                                                                                     Amount of secured claim after
                     Name of creditor
                                                                                a.             Amount of lien                                                                                                        avoidance (line a minus line f)

                                                                                b.             Amount of all other liens
                     Collateral
                                                                                c.             Value of claimed exemptions                                                                                           Interest rate (if applicable)

                                                                                                                                                          •
                                                                                d.             Total of lines a, b, and c                                                                                                                        ok

                                                                                e.                 Value of debtor(s) interest in                                                                                    Monthly payment on secured
                                                                                                   property                                           _                                                              claim


                      Lien identification (such as                              f.         Subtract line e from line d
                      Judgment date, date of lien
                      recording)
                                                                          • Extent of exemption impairment
                                                                                (Check applicable box).

                                                                                           •           Line f is equal to or greater than line a.
                                                                                                       The entire lien is avoided. (Do not complete the next column.)
                                                                                           •           Line f is less than line a.
                                                                                                       A portion of the lien is avoided. (Complete the next column.)

§ 3.5       Surrender of collateral.

            Che k one.
                     None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.
            0        The debtor(s) elect(s) to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request(s) that,
                     upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be
                     terminated in all respects. Confirmation of the plan results in termination of such stays. Any allowed unsecured claim resulting from the
                     disposition of the collateral will be treated in Part 5 below. No payments as to the collateral will be made, and all secured claims based on the
                     collateral will not otherwise be treated by the plan.
                                                                         ,,                                                                                                           ,i,           -41,       - _                -              •-,,,,,   7,
                     , dretilte'r`
                ,. Nati          .                     `-v                                               -,,        ,,,    , --7_, ,,,        '1,-: ;OellaterA
                                                                                                                                                                                                                                            ,3
                                                                                       <               *--      .1         "'                                      ''‘i                     ?              -         '.   *1'
    +           -                       '           '''           , k,    '''                                                   .                                                IT                .,
                                               e                                                               ll

                -.
        7




§ 3.6       Other Allowed Secured Claims.

            A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at the rate
            of         %. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in interest, may:
            object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification of the claim is
            permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor's lien pursuant to 11 U.S.C. § 522(f), if
            applicable.
            If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured claim
            will be treated as an unsecured claim under Part 5 of this plan.
            The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
            (a)payment of the underlying debt determined under nonbankruptcy law, or
            (b)payment of the amount of the secured claim, with Interest at the rate set forth above, and discharge of the underlying debt under 11 U.S.C.
            § 1328, at which time the lien will terminate and be released by the creditor.



U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                                                                                                         Page 5 of 8
               Case 21-53476-sms                                        Doc 14                 Filed 05/18/21 Entered 05/18/21 16:21:56                                                                                                     Desc Main
                                                                                               Document     Page 6 of 9

Debtor                  TC—
                          t4rne5                                                                   1,0   e-A                                  Case number                               2--)                                      7
       Part 4:             Treatment of Fees and Priority Claims

§ 4.1          General.

               Trustee's fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full regardless
               of whether it is listed in § 4.4.
§ 4.2 Trustee's fees.

               Trustee's fees are governed by statute and may change during the course of the case.
§ 4.3          Attorney's fees.

               (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
               $     —0         . The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General Order
               22-2017 ("Chapter 13 Attorney's Fees Order"), as it may be amended.

               (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent set
               forth in the Chapter 13 Attorney's Fees Order.

               (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in § 4.3(a)
               above upon application of the attorney in compliance with the Chapter 13 Attorney's Fees Order and after notice and a hearing.

                (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
                § 4.3(a).

                (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $            —     per month from Regular
                Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

                (t) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the debtor(s)
                the amount of $         0        ,not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits. If the attorney for the
                debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney's Fees Order, the trustee will deliver, from the funds available, the
                stated amount or the maximum amount to the attorney, whichever is less.

                (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
                        — 0 —        not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits, will be allowed to the extent set forth in
                the Chapter 13 Attorney's Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum amount within
                14 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13
                Attorney's Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

                (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the debtor(s),
                from the funds available, any allowed fees, expenses, and costs that are unpaid.

                (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any allowed
                fees, expenses, and costs that are unpaid.


§ 4.4           vPrio Ity claims other than attorney's fees.

                        None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.

                (a) Check one.
                D       The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be completed or reproduced.

                        The debtor(s) has/have domestic support obligations as set forth below. The debtor(s) is/are required to pay all post-petition domestic support
                        obligations directly to the holder of the claim.
                                                                                                                                                                                                                                                               ,
:A-                     . a pan ,a            ress,oicre               or;i:        '       arnean la dreSs,ofiChlcl,sLippti                                   r.-           , ,,,, ,„.EstIrnati
                                                                                                                                                                                      ,,,,z„,,,             MclIntrof
                                                                                                                                                                                                                  ,k- , ,, - onthl pla9Tay
                                                                                                                                                                                                                                    _, .„t-T. ,,,•', 4OW
                                                                                                                                                                                                                                                       ,,,,,-.,
 ;.,                                                                                            Np,t,..r ,ist-f-x±kr.,-.0,,,,. ,-1.,,,,-..t., ,,
    ...                                       ,A,                             .,        09,4,F20mppt agRiTy.entitledli?`.1110.2(0                                                  ....c1
                                                                                                                                                                                       , aip,
                                                                                                                                                                                         5.., '73';           „            .•                      93,                       /
                                                                                                .                                                                                                                          .._                                        rri'           ye:,
                                                                                       notice
                                                                                        ,                             --,                                              •.i                                                                                                       _
        ,-,-                 t
                                                                       --:-        4- lAktOit.,             ,         -             .E,            ..      _           -,                                                                    ,--                 i,
                    ,            •    ,             ,-, ----4..: ..,                                                                                                                                                                   .4

          —


                    (b) The debtor(s) has/have priority claims other than attorney's fees and domestic support obligations as set forth below:

               • w ,             aa   Vgiffeis VtiArdi-                                        -      ' -:,•     -.         '                -                 „             '-         : -- ---4 tiinted:amountrotc101m-
                                                                                                                                          .....,
          *                               ,                      •                  ,; i-                                       i                       -'1.
                                                                                                                                                                                                                 r
                                                                                                                                                                   ,              ,.-    ic'          44,   n,---•',   4         l A         .           '..f.
-              -,




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                                                                                                                     Page 6 of 8
                Case 21-53476-sms                                                                             Doc 14                                          Filed 05/18/21 Entered 05/18/21 16:21:56                                                                                                 Desc Main
                                                                                                                                                              Document     Page 7 of 9

Debtor                        jEt,i7Y) es'                                   .7,5e,apii P0.1 ,0 4.                                                                                                                            Case number                                        53+"7(e
  Part 5:                                 Treatment of Nonpriority Unsecured Claims

§ 5.1           Nonpriority unsecured claims not separately classified.

                Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims will
                receive:
                Check one.

                V             A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                D A pro rata portion of the larger of (1) the sum of $                        and (2) the funds remaining after disbursements have been made to all other
                              creditors provided for in this plan.
                D             The larger of (1)         % of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have been
                              made to all other creditors provided for in this plan.
                              100% of the total amount of these claims

                Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims filed and
                allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee's fees, costs, and expenses of the attorney for the
                debtor(s), and other priority claims under Part 4.

§ 5.2           Maintenance of payments and cure of any default on nonpriority unsecured claims.

                Che k one.
                                  None.           If "None" is checked, the rest of § 5.2 need not be completed or reproduced.
                D The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below on
                              which the last payment is due after the final plan payment. These payments will be disbursed directly by the debtor(s). The claim for the
                              arrearage amount will be paid in full as specified below and disbursed by the trustee.


                                  Name 91 c 0-,difor                                                                   -•:-•              -
                                                                                                                                                                     ei••=                                                                Estinlatedramount of --,•-••                    fienthiWpan•-13   payment on
                                                                                                -                                                                                                                                    -- ,.•,• —4,,,, ..,--;., — ,                  Nc,, r                7
       *                                                                                                                                                                                                                  ,   '         '017earage :r                                        A.,
                                                                                                                                                                                                                                                                                            ,eaPg?                        ;•
                                   ir.      '         il I                       .              2.           '''                                                                                                                        ,• ... ., --,,,,            „,„      e• t.,qrr
                                                                                                                                                                                                                                                                                   •,,-..      .iJ _! i ,
                                           --                                                                                                                 1                     ,       ..,•-   i           1     :                                                                                        •••   ---;
                                   ..,!                      - --f •-                '               st.,
                                                                                                       -„,    ,•_,I                                 ...t                    ,                                                                  ,_              .
                                                                                                                                                                                                                                                              „,,,,     ,._.   ,., c. .,..A4.i.4           ,




§ 5.3           Other separately classified nonpriority unsecured claims.

                Check one.
                El/ None.                If "None" is checked, the rest of § 5.3 need not be completed or reproduced.
                0                 The nonpriority unsecured allowed claims listed below are separately classified. Each claim will receive pro rata payments as set forth in
                                  § 2.6. The unpaid balance will be paid in full, including interest at the rate stated below, if app icable.
                                                                                                                                                                                                                    - „..,.
  ;                                                                                                                              •:,•.,              ,'Basislorseparate",c assffica lo                                                                   ).,        '-Eiiiiileiteiriiltrit o '            ir6it rrate,
                     !             ..,..-r.                                                          air,                                                                  ._.,                                                                                                 ---_,,-. ..
                    ,                     ...                                                                                                                                                                                             —     _.                  4ainf,                            ' itaPP,Ieq,b10        -.   '
                                                                           ,..           ,,,,                                                         .,.:'            '
                                                                                                                                                                                                        ,77-1                                    ,,                    4.7
                                                                                                                   '                                                                                                                            '-
           -.                                                                                                                                                                                                                                                                                                            %
                     A


      Part 6:                               Executory Contracts and Unexpired Leases

§ 6.1            The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
                 and unexpired leases are rejected.

                 Chieck one.
                          r        None.  If "None" is checked, the rest of § 6.1 need not be completed or reproduced.
                                  Assumed items.      Current installment payments will be disbursed directly by the debtor(s). Arrearage payments will be disbursed by the
                                  trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).
                              _
                          '               'anle0    CrOditOr                             '       : k '-' ,.                      ,: , s'
                                                                                                                               '-1/4                   156-Vciip"tfo'n'ati4i`eifiiii,6 ' e                                        nrexecutory •• ,Estirpated
                                                                                                                                                                                                                                                 • --,),..•-u•=1"....;k-
                                                                                                                                                                                                                                                                                               ,   "f' iMolitbijaif*
                                                                                                                                                                                                                                                                                             ',,-!_!              1 •15F-
                                             ,.‘:- --,-- -.., •-'
                                                                                                                                            Ziritilietif,4;c7te
                                                                                                                                              t-'                                                                             -,,         - (77, ',athonnrof,4  -                                ,       , poconfirinatibn
        ,.+•                      ,                                     fq-iff                              & ,,                          = ,12,-...&,..  4                                                     -                                                                           I .,„ 1 ,,-v.              erc.- 7    _
                                                                                                                                                                                                          ,,           ,,                     •'1-•-'
                                                                                                                                                                                                                                                                    arrearpgp._                      ,., I paym,In ,t9cure,
      ,,,       _-,--'•                         ?,z                 - "                               „.                          -...
                                                                                                                                 Y;-4,                ,                    4.--‘?                                     ,,,,            •                                       -x-'""'--Yr                ,arrearage
                                                                ..!ra-  -
                                                                                                     1--      '                                                   r, --=                ,                           '.-, fir- ,..=                      ,.,    ,,, ,                                  445-700, •
 _




 U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                                                                                                                                                                              Page 7 of 8
        Case 21-53476-sms                      Doc 14      Filed 05/18/21 Entered 05/18/21 16:21:56                                   Desc Main
                                                           Document     Page 8 of 9

Debtor      c7-2:?--01 e‘.5- 70-crerA- $8 010/A)eli                                     Case number         2-     -531-VV2
  Part 7:       Vesting of Property of the Estate

§ 7.1   Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest In the
        debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon the
        completion of payments by the debtor(s).

  Part 8:       Nonstandard Plan Provisions

§ 8.1   Chec "None" or list Nonstandard Plan Provisions.
            None. If "None" is checked, the rest of Part 8 need not be completed or reproduced.

        Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
        included in this N.D. Ga. Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

        The following plan provisions will be effective only if there is a check in the box "Included" in § 1.3. (Insert additional lines if needed.)




  Part 9:        Signatures

§ 9.1   Signatures of Debtor(s) and Attorney for Debtor(s).
        The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.


                                               )
                                                        ogpiv2024                   X
        Signature of debtor 1 executed                                                  Signature of debtor 2 executed on
                                               MM / DD / YYYY                                                               MM / DD / YYYY



        Address                                         City, State, ZIP code           Address                                        City, State, ZIP code



                                                                                        Date:
         Signature of attorney for debtor(s)                                                      MM / DD / YYYY




         Firm                                                                           Address                                        City, State, ZIP code



 By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
 order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
 Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part B.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                             Page 8 of 8
                                     Case 21-53476-sms   Doc 14   Filed 05/18/21 Entered 05/18/21 16:21:56          Desc Main
                                                                  Document     Page 9 of 9




   UNITED STATES BANKRUPTCY             COURT
            NORTHERN DISTRICT OF GEORGIA
RICHARD B. RUSSELL FEDERAL BUILDING. ROOM 1340
            75 TED TURNER DRIVE. S.W.
             ATLANTA. GEORGIA 30303
                 OFFICIAL BUSINESS

                                                                                                                                      ,
                                                                                                                                Fir st-CO.,ss
                                                                                                                                ZIP 3 0 75




                                                                                                              15LN

                                                                                                      • pz62.5"--




                                                           O-r                         Cie(
                                                                        8,                  e- )31+0
                                                            75 re,a           TS,          n>   SI   W.
                                                                    0,fri- ok-)     A,3 03
